     Case 5:19-cv-02036-PSG-KK Document 32-1 Filed 05/20/20 Page 1 of 1 Page ID #:515




 1                          DECLARATION OF FRANCES JACKSON
 2           I, Frances Jackson, do hereby declare and state as follows:
 3           1.     I make the following factual statements based on my personal knowledge.
 4     If called as a witness, I could and would competently testify thereto.
 5           2.     I am currently a Unit Chief with the Immigration and Customs Enforcement
 6     (“ICE”), Enforcement and Removal Office (“ERO”). I have held that position since
 7     June 2018.
 8           3.     Prior to my current position, I was on detail as the Acting Chief of Staff to
 9     the Executive Associate Director for ERO from July 2017 to May 2018, and worked as
10     the Deputy Field Office Director in Los Angeles for the Department of Homeland
11     Security (“DHS”) with ERO from July 2014 until July 2017, and again from May 2018
12     until June 2018.
13           4.     In my position as Deputy Field Office Director, I was Plaintiff’s third-level
14     supervisor until her suspension in December 2014. Sometime after 2014, the Pacific
15     Enforcement Response Center (“PERC”) was realigned to a Headquarters function and I
16     was no longer in Plaintiff’s chain of command when she returned to duty with DHS. As
17     such, I have not been involved in or had any supervisory influence over Plaintiff’s
18     employment status, job responsibilities, performance reviews, pay grade, or security
19     clearances since December 2014.
20           5.     I have never met or exchanged any direct communications with Plaintiff.
21           6.     I was not involved in the prosecution of People of the State of California v.
22     Kui Zhang Myles, Case Number 14CF4002.
23           I declare under penalty of perjury that the foregoing is true and correct.
24           Executed this 15th day of May, 2020, at Alexandria, Virginia.
25
                                                     /s/ Frances Jackson
26                                                   Frances Jackson
27
28
                                                    1
